DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Amendment and Response filed 03/07/2022 has been entered and made of record. This application contains 18 pending claims. 
Claims 1, 3, 11 and 13 have been amended.
Claims 2 and 12 have been cancelled.

Response to Amendment
Applicant's arguments filed 03/12/2012 have been fully considered but they are not persuasive.

In response to the remarks filed on 3/07/22, The applicants mainly argued that the prior arts of record do not teach the limitation of claim 2 “illuminating the plurality of light-emitting units of the one of the at least one region in sequence if it is determined that one of the at least one region is abnormal” which now incorporates to claim 1.
However, the examiner disagrees with the above argument because according to the specification of the pending application discloses in paragraph 0037 and 44 “a 110_1 to 110_4 in sequence”. However, the claim does not direct toward a single LED in the series of LEDS illuminating in sequence.  Therefore, a broadest reasonable interpretation, Hopfgartner anticipates the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 11-12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hopfgartner (US 20160097822, hereinafter Hopfgartner).

Regarding to claim 1, Hopfgartner discloses a diagnosis method of a light-emitting device (fig. 1 shows LED semiconductor light source (SLS) chain 110), wherein the light-emitting device (110) comprises at least one region, each region of the at least one region has a plurality of light-emitting units (fig. 1 shows 110 comprising a plurality of light-emitting units (emitting elements)), and the diagnosis method comprises: 
illuminating the plurality of light-emitting units of one of the at least one region by a current (paragraph 0025 and fig. 1 show 130 providing current to the array 110); 
comparing a voltage value corresponding to the current with a first standard voltage value corresponding to a first standard current corresponding to the one of the at least one region (paragraph 0025 and fig. 1 show 150 comparing VSLS from array 110 to the Vdiag); and 
determining whether the one of the at least one region is abnormal according to a result of comparing the voltage value with the first standard voltage value (paragraph 0025 discloses comparison circuit 150 outputs signal Status at node N3 based on a result of the comparison such that signal Status is based, at least in part, on whether a failure condition exists in series SLS chain 110), and 
illuminating the plurality of light-emitting units of the one of the at least one region in sequence if it is determined that one of the at least one region is abnormal (fig. 1 shows LEDs connected in series and illuminated by current source 130 at N1, paragraph 0038 discloses “Circuit 300 may be capable of detecting open load conditions and short circuit conditions, including detection of a single short (i.e., detection of a short circuit in just one of the LEDs in series LED chain 310)”).

Regarding to claim 11, Hopfgartner discloses an electronic device (fig. 1 shows LED semiconductor light source (SLS) chain 110), comprising: 
a light-emitting device, comprising at least one region (fig. 1 shows 110 comprising a plurality of light-emitting units (emitting elements)), wherein each region of the at least one region has a plurality of light-emitting units (fig. 1 shows 110 comprising a plurality of light-emitting units (emitting elements)); 
a power supply module , coupled to the light-emitting device, and configured to illuminate the plurality of light-emitting units of one of the at least one region by a current (paragraph 0025 and fig. 1 show 130 providing current to the array 110); and 
a microcontroller (fig. 3 shows circuit 300 (a broadest reasonable interpretation 300 is a microcontroller)), coupled to the light-emitting device (fig. 3[310]), and configured to compare a voltage value corresponding to the current with a first standard voltage value corresponding to a first standard current corresponding to the one of the at least one region, wherein the microcontroller determines whether the one of the at least one region is abnormal according to a result of comparing the voltage value with the first standard voltage value (paragraph 0025 and fig. 1, 3 show 150 or 350 comparing VSLS from array 110 or 310 to the Vdiag), 
wherein the power supply module illuminates the plurality of light-emitting units of the one of the at least one region in sequence when the microcontroller determines that one of the at least one region is abnormal (fig. 1 shows LEDs connected in series and illuminated by current source 130 at N1, paragraph 0038 discloses “Circuit 300 may be capable of detecting open load conditions and short circuit conditions, including detection of a single short (i.e., detection of a short circuit in just one of the LEDs in series LED chain 310)”).



Regarding to claims 4 and 14, Hopfgartner discloses the diagnosis method (electronic device) of claims 1 and 11 respectively above, wherein the at least one region comprises a plurality of regions (claim 4 discloses the series SLS chain is a first series SLS chain of a plurality of series SLS chains, the SLS driver current source is a first SLS driver current source of a plurality of SLS driver current sources, each driver current source of the plurality of SLS driver current sources is arranged to provide a corresponding SLS current to a corresponding series SLS chain of the plurality of series SLS chains).

Regarding to claims 5 and 15, Hopfgartner discloses the diagnosis (electronic device) of claims 4 and 14 respectively above, further comprising: 
illuminating the plurality of light-emitting units of another region in the plurality of regions by another current; 
comparing another voltage value corresponding to the another current with another first standard voltage value corresponding to another first standard current corresponding to the another region in the plurality of regions; and 
determining whether the another region of the plurality of regions is abnormal according to a result of comparing the another voltage value with the another first standard voltage value (claim 4 discloses there are a plurality of series SLS chain and each chain has the same configuration in fig. 1 which included the driver current source to turn on the LEDs and the comparator to compare the Voltage from the SLS chain to the Vdiag).

Regarding to claims 6 and 16, as best understood, Hopfgartner discloses the diagnosis (electronic device) of claims 5 and 15 respectively above, further comprising: illuminating the plurality of light-emitting units of the another region of the plurality of regions in sequence if it is determined that the another region of the plurality of regions is abnormal (fig. 1 shows LEDs connected in series and illuminated by current source 130 at N1).

Regarding to claims 8 and 18, Hopfgartner discloses the diagnosis method (electronic device) of claims 1 and 11 respectively above, wherein if a difference of the voltage value and the first standard voltage value is greater than a default value, then the one of the at least one region is determined as abnormal (paragraph 0053-54 discloses the circuit 150 determines that voltage VLED is not inside the allowed voltage range (VDiag−0.5V)<VLED<(VDiag+0.5V) and capable of detecting fault conditions including both short circuit conditions (by determining whether VLED is below a particular threshold) and open circuit conditions (by determining whether VLED is above a particular threshold) .

Claims 1, 9, 11 and 19 can be rejected as follow:

Claim(s) 1, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuo et al. (US 20100181941, herein Kuo).

Regarding to claim 1, Kuo discloses a diagnosis method of a light-emitting device (abstract and fig. 9), wherein the light-emitting device (fig. 1 and 9 discloses a backlight module) comprises at least one region (region 21), each region of the at least one region has a plurality of light-emitting units (fig. 1.9 shows 21 comprising a plurality of light-emitting units (emitting elements)), and the diagnosis method comprises: 
illuminating the plurality of light-emitting units of one of the at least one region by a current (fig. 1, 9 show Vin providing current to 21); 
comparing a voltage value corresponding to the current with a first standard voltage value corresponding to a first standard current corresponding to the one of the at least one region (fig. 3, 10 show 91 comparing output voltage from 21 to the first standard voltage Vref_open); and 
determining whether the one of the at least one region is abnormal according to a result of comparing the voltage value with the first standard voltage value (fig. 3, 10 and paragraph 0058), and 
illuminating the plurality of light-emitting units of the one of the at least one region in sequence if it is determined that one of the at least one region is abnormal (fig. 9 shows LEDs connected in series and illuminated by power source 131, paragraph 0041 discloses “comparator 91 compares the voltage of the first input terminal with the voltage of the second input terminal thereof so as to output a comparison result ouput1 to indicate whether or not one of the LED channels 21-2x has open-circuit. In more details, when the voltage of the first input terminal of the 


Regarding to claim 11, Kuo discloses an electronic device (abstract and fig. 9), comprising: 
a light-emitting device (fig. 1 and 9 discloses a backlight module), comprising at least one region (region 21), wherein each region of the at least one region has a plurality of light-emitting units (fig. 1.9 shows 21 comprising a plurality of light-emitting units (emitting elements)); 
a power supply module (fig. 9[130]), coupled to the light-emitting device (backlight module), and configured to illuminate the plurality of light-emitting units of one of the at least one region by a current (fig. 1, 9 show Vin providing current to 21); and 
a microcontroller (fig. 3, 9 shows circuit 71, 80 (a broadest reasonable interpretation, the combination of 71, 80 is a microcontroller)), coupled to the light-emitting device ([backlight module]), and configured to compare a voltage value corresponding to the current with a first standard voltage value corresponding to a first standard current corresponding to the one of the at least one region (fig. 3, 10 show 91 comparing output voltage from 21 to the first standard voltage Vref_open, wherein the microcontroller determines whether the one of the at least one region is abnormal according to a result of comparing the voltage value with the first standard voltage value (fig. 3, 10 and paragraph 0058), 
wherein the power supply module illuminates the plurality of light-emitting units of the one of the at least one region in sequence when the microcontroller determines that one of the at least one region is abnormal (fig. 9 shows LEDs connected in series and illuminated by power source 131, paragraph 0041 discloses “comparator 91 compares the voltage of the first input terminal with the voltage of the second input terminal thereof so as to output a comparison result ouput1 to indicate whether or not one of the LED channels 21-2x has open-circuit. In more details, when the voltage of the first input terminal of the comparator 91 is lower than the voltage Vref_open, it means one of LED channels 21-2x may be open”).

Regarding to claims 9 and 19, Kuo discloses the diagnosis (electronic device) of claims 1 and 11 respectively above, wherein the light-emitting device is a backlight module of a display (paragraph 0006).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopfgartner as applied to claim 1, 11 respectively above, and further in view of Kuo et al. (US 20100181941, herein Kuo) .

Regarding to claims 9 and 19, Hopfgartner discloses the diagnosis (electronic device) of claims 1 and 11 respectively above, wherein the light-emitting device is a backlight module of a display (intended use).
Even if Hopfgartner does not disclose the light-emitting device is a backlight module of a display.
Kuo discloses system(s) and method(s) are provide to efficiently assess performance of a set of light emitting diode (LED) strings in an illumination system wherein the LEDs within a backlight in a liquid crystal display.
Therefore, at the time before the effective filing date, it would has been obvious to a POSITA to incorporate the LEDs string to the backlight module display as a matter of intended use.


Allowable Subject Matter
Claims 3, 7, 10, 13, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claims 3, 7, 13 and 17, the prior arts of record, alone or in combination, do not fairly teach or suggest “determining whether the plurality of light-emitting units illuminated in sequence are abnormal individually via a second standard voltage value corresponding to a second standard current” including all of the limitations of the base claim and any intervening claims.

Regarding to claims 10 and 20, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the step of illuminating the plurality of light-emitting units of one of the at least one region by the current and the step of determining whether the one of the at least one region is abnormal according to a result of comparing the voltage value with the first standard voltage value are respectively performed in different blanking periods” including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nowka et al. (US 6542082) discloses placing the unit under test in a steady state operating condition during the burn-in and/or environmental stress testing process. The illumination devices are individually selected and operated during the test and the operational state of the selected illumination device determined.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SON T LE/Primary Examiner, Art Unit 2863